   Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 1 of 142




                  20 Civ. 06274 (LAK)
                      United States District Court

                                for the
                     Southern District of New York



                  IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


           PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                              —against—
           SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
          ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



           APPENDIX TO BRIEF FOR THE APPELLANTS


              Volume XXXVI - A3967-A4107
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 2 of 142




                                                                    PX 197
                                                             LaMonica v. Tilton, et al., 18-1021-smb




                              A3967
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 3 of 142




                              A3968
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 4 of 142




                              A3969
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 5 of 142




                              A3970
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 6 of 142




                              A3971
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 7 of 142




                              A3972
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 8 of 142




                              A3973
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 9 of 142




                              A3974
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 10 of 142




                              A3975
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 11 of 142




                              A3976
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 12 of 142




                              A3977
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 13 of 142




                              A3978
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 14 of 142




                              A3979
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 15 of 142




                              A3980
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 16 of 142




                              A3981
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 17 of 142




                              A3982
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 18 of 142




                              A3983
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 19 of 142




                              A3984
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 20 of 142




                              A3985
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 21 of 142




                              A3986
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 22 of 142




                              A3987
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 23 of 142




                              A3988
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 24 of 142




                              A3989
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 25 of 142




                              A3990
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 26 of 142




                              A3991
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 27 of 142




                              A3992
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 28 of 142




                              A3993
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 29 of 142




                              A3994
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 30 of 142




                              A3995
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 31 of 142




                              A3996
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 32 of 142




                              A3997
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 33 of 142




                              A3998
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 34 of 142




                              A3999
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 35 of 142




                              A4000
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 36 of 142




                              A4001
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 37 of 142




                              A4002
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 38 of 142




                              A4003
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 39 of 142




                              A4004
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 40 of 142




                              A4005
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 41 of 142




                              A4006
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 42 of 142




                              A4007
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 43 of 142




                              A4008
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 44 of 142




                              A4009
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 45 of 142




                              A4010
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 46 of 142




                              A4011
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 47 of 142




                              A4012
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 48 of 142




                              A4013
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 49 of 142




                              A4014
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 50 of 142




                              A4015
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 51 of 142




                              A4016
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 52 of 142




                              A4017
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 53 of 142




                              A4018
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 54 of 142




                              A4019
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 55 of 142




                              A4020
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 56 of 142




                              A4021
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 57 of 142




                              A4022
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 58 of 142




                              A4023
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 59 of 142




                              A4024
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 60 of 142




                              A4025
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 61 of 142




                              A4026
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 62 of 142




                              A4027
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 63 of 142




                              A4028
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 64 of 142




                              A4029
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 65 of 142




                              A4030
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 66 of 142




                              A4031
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 67 of 142




                              A4032
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 68 of 142




                              A4033
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 69 of 142




                                                                      PX 203
                                                               LaMonica v. Tilton, et al., 18-1021-smb



                              A4034
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 70 of 142




                              A4035
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 71 of 142




                              A4036
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 72 of 142




                              A4037
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 73 of 142




                              A4038
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 74 of 142




                              A4039
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 75 of 142




                              A4040
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 76 of 142




                              A4041
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 77 of 142




                              A4042
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 78 of 142




                              A4043
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 79 of 142




                              A4044
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 80 of 142




                              A4045
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 81 of 142




                                                                        PX 206
                                                                 LaMonica v. Tilton, et al., 18-1021-smb




                              A4046
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 82 of 142




                              A4047
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 83 of 142




                              A4048
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 84 of 142




                              A4049
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 85 of 142




                              A4050
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 86 of 142




                              A4051
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 87 of 142




                              A4052
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 88 of 142




                              A4053
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 89 of 142




                              A4054
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 90 of 142




                                                                      PX 209
                                                               LaMonica v. Tilton, et al., 18-1021-smb




                              A4055
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 91 of 142




                              A4056
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 92 of 142




                                                        PX 219
                                                 LaMonica v. Tilton, et al., 18-1021-smb


                              A4057
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 93 of 142




                              A4058
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 94 of 142




                              A4059
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 95 of 142




                              A4060
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 96 of 142




                                                                        PX 227
                                                                 LaMonica v. Tilton, et al., 18-1021-smb


                              A4061
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 97 of 142




                              A4062
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 98 of 142




                                                                       PX 234
                                                                LaMonica v. Tilton, et al., 18-1021-smb



                              A4063
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 99 of 142




                              A4064
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 100 of 142




                               A4065
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 101 of 142




                                                                       PX 235
                                                                LaMonica v. Tilton, et al., 18-1021-smb




                               A4066
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 102 of 142




                               A4067
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 103 of 142




                               A4068
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 104 of 142




                               A4069
Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 105 of 142




                               A4070
   Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 106 of 142




                                   UNITED      STATES BANKRUPTCY COURT

                                    SOUTHERN DISTRICT OF NEW YORK




 In re

 TRANSCARE           CORPORATION                et   al.


                                                Debtors




 SALVATORE LAMONICA                       as Chapter 7

 Trustee      for   the        Estates   of   TransCare

 Corporation        et   al.




                                               Plaintiff



         v.


                                                                        Chapter 7
                                                                        Case No. 16-10407
                                                                                                SMB
LYNN TILTON                                                             Jointly Administered
PATRIARCH PARTNERS AGENCY
SERVICES        LLC
PATRIARCH PARTNERS LLC
PATRIARCH PARTNERS
MANAGEMENT    GROUP LLC
ARKIICLO 2001-1 LIMITED
TRANSCENDENCE TRANSIT INC. and
TRANSCENDENCE TRANSIT II INC.




                         EXPERT REPORT OF JONATHAN                 I.   ARNOLD       Ph.D.


                                                                                                               PX 282
                                                 November 30 2018
                                                                                                        LaMonica v. Tilton, et al., 18-1021-smb




                                                                                             I8IT

                                                                                               EXPERT   REPORT       OF
                                                                                    JONATHAN   I.   ARNOLD     PH. D.
CONFIDENTIAL                                                             IN   RE TRANSCARE CORPORATION         ET   AL.




                                                           A4071
                 Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 107 of 142




                                                                                                     CONTENTS

I                INTRODUCTION                         ...............................................................................................................................




           A.         Qualifications
                                                ...................................................................................................................................




                                                                                                                                                                                                                                              2
           B.         Assignment            .....................................................................................................................................



                                                                                                                                                                                                                                              3
           C.         Summary of Opinions                           .....................................................................................................................




II.              BACKGROUND                         ................................................................................................................................
                                                                                                                                                                                                                                               5



                                                                                                                                                                                                                                               5
           A.         TransCare Corporation                           ....................................................................................................................



                                                                                                                                                                                                                                               7
           B.         Other Relevant                Parties            ....................................................................................................................



                                                                                                                                                                                                                                               7
                      1.      Defendants               ..............................................................................................................................



                                                                                                                                                                                                                                               7
                      a       Lynn Tilton               .............................................................................................................................



                                                                                                                                                                                                                                               8
                      b       Patriarch           Defendant                  Entities            ...................................................................................................




                                                                                                   Date                                                                                                                                       10
           C.          Events    Prior to Liquidation                              Filing                       ........................................................................................




    III.          TRANSCARES                        HISTORICAL                             AND PROJECTED                                      FINANCIAL

                  PERFORMANCE                           .............................................................................................................................1




           A.          Historical       Financial               Performance                       ..................................................................................................1




                                                                                                                                                                                                                                              19
           B.                         Financial                Performance
                       Projected                                                                 ..................................................................................................



                                                                                                                                                                                                                                              20
                 1.         January    7      2016 Preliminary Plan                                    ..............................................................................................




                                                                           Marks Turnaround Plan                                                                                                                                              24
                 2.         January     27 2016               Carl                                                                      .........................................................................




                                                                                                                                                                                                           Marks
                                                                                                                                         by Mr. Greenberg                               to    Carl
                 3.         January     28 2016               Executive                  Summary Updates
                                                                                                                                                                                                                                              25
                            Turnaround Plan                   ........................................................................................................................



                                                                                                                                                                                                                                              25
                 4.         February       24 2016 NewCo Model                                         ..............................................................................................



                                                                                                                                                                                                                                              26
           C.          Capital    Needs           ................................................................................................................................



                                                                                                                                                                                                                                              27
     IV.          OPERATING                   VALUES                    ..................................................................................................................



                                                                                                                                                                                                                                              27
           A.          Introduction           ...................................................................................................................................



                                                                                                                                                                                                                                              30
            B.         Valuations          Based on Industry Multiples                                             Identified                by Ms. Tilton                      ................................................




                                                                                                                                                                                                                                              30
            C.         Valuations          Based on Potential Offers for Assets                                                        ..........................................................................




                                                                                                                                                                                                                                              31
            D.         Ms. Tiltons Foreclosure and Buy-Out Transaction                                                                         .....................................................................




                                                                                                                                                                                                                                              31
            E.         Summary          .......................................................................................................................................



                                                                                                                                                                                                                                              32
     V.               LIQUIDATION                   VALUE AFTER FEBRUARY                                                           24 2016                ..............................................................




      VI.             DIFFERENCE BETWEEN OPERATING VALUES AND LIQUIDATION
                      VALUE      ............................................................................................................................................




            A.             Measuring the Difference

                                                                                                                                                                                                                                               34
      VII.            CONCLUSION                    ................................................................................................................................




                                                                                                                              ll


                                                                                                                                                                                                                        EXPERT REPORT OF

                                                                                                                                                                                              JONATHAN                     I.   ARNOLD   PH.D.


      CONFIDENTIAL                                                                                                                                                   IN     RE TRANSCARE CORPORATION                                     ET   AL.




                                                                                                                         A4072
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 108 of 142




I.       INTRODUCTION

         A.           QUALIFICATIONS


         1.           My   name    is    Jonathan       Arnold.         I   am     an employee of Chicago                     Economics



Corp. and specialize            in the    application        of economics              to   legal and      regulatory           disputes.



Prior to      my current    position       I   served as Chief Economist                    at   the    New   York State Office of


the    Attorney       General     the     OAG.              In   this       role   I   served      as senior       policymaker             on


economics        questions      for the        Attorney     General          --
                                                                                  covering       Economic       Justice         Criminal


Justice and Social justice          --   as well as     i    overseeing            economic       analyses of key matters                  ii


retaining      and     supervising        outside       expert        witnesses          and      iii                          economic
                                                                                                          integrating



analysis with legal analysis at the                   OAG.       I   have also taught economics                    at     a   number        of



schools including The University                      of Chicago        in both        the Booth School            of Business and



the Department of Economics.



         2.           earned a Ph.D. in Economics                    and M.B.A. from the University of
                                                                                                       Chicagos
                  I




Booth School of Business and a B.A. from the                                                                                          am
                                             University of Chicago.                                           In addition         I          a



Certified     Public Accountant           registered in Illinois.



         3.
                  During     my     professional career                 I   have conducted              economic         analyses     on     a



variety of valuation economics                   and accounting                         and offered expert
                                                                              topics                       testimony in


the form of live testimony in              numerous          court and arbitration                 proceedings            depositions



expert reports and           affidavits.         In   my work           I
                                                                             regularly analyze            questions           relating      to




                                                                                                                   EXPERT      REPORT      OF

                                                                                                        JONATHAN    I.   ARNOLD       PH.D.
CONFIDENTIAL                                                                            IN   RE TRANSCARE CORPORATION                 ET   AL.




                                                                 A4073
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 109 of 142




valuation and the calculation of damages.                                           My     curriculum vitae attached                       as    Appendix             A

summarizes               my          qualifications                and    contains             information           relating         to        my          previous



employment                affiliations            testimony and publications.


            B.           ASSIGNMENT


            4.           I        have been asked by counsel for Salvatore                                  LaMonica            acting      in his capacity




as   Chapter 7 Trustee                          for the      Estates       of TransCare               Corporation               et   al.    Plaintiff                 to




examine economic                           evidence          and                                                                                                      of
                                                                     perform an                analysis       of    the       implied valuations


TransCare Corporation                            TransCare                or   Company                 at   four points during January and




February 2016.2                     The valuations rely on models and projections prepared by TransCare



employees               of         Patriarch         Partners            LLC        or     affiliated        companies               Patriarch                       and



TransCare              advisor Carl              Marks             Co. Inc.     Carl Marks.                       These dates are                    i    January      7


2016 ii               January        27 2016 iii              January          28 2016 and             iv         February 24 2016. January                            7


2016       is     the    day that               Patriarch          Director         Michael          Greenberg            Mr.        Greenberg                       sent




TransCare               advisor            Carl   Marks            his updates            to   the    TransCare           2016       preliminary plan.



                  27 2016                  the   day Carl Marks issued                         its   Turnaround                Plan        for TransCare.
January                              is




       Chicago          Economics               Corp.   is   compensated            for    my    time spent on this matter at a rate of $950

       per hour.              I   was     assisted   by Coherent Economics                      LLC     which       is   compensated                 for   time spent

       by       its   staff       members working                  under       my   direction        on     this   matter.       Compensation                   is    not

       contingent on the outcome                         of this     proceeding.

           understand that Mr. LaMonica                                                                                                                  the Estates of
                                                                                                            Chapter 7 Trustee
                                                                               in his                  as                                   for
                                                                                          capacity
2
       I                                                            acting

       TransCare                                                                                                               suffered              by TransCare
                                  Corporation           et   al.   Plaintiff              is   claiming      damages
                                    et    al.   Debtors             as   a result of           among      other acts          detailed      in       the     amended
       Corporation

       complaint Lynn Tiltons alleged breach of the duty of loyalty while acting as the sole                                                                  member
       of   TransCares Board                     of Directors.           See   Amended            complaint         In   re   Trans Care Corporation                   et.



       al   Case No. 16-10407                     on November 28 2018 Complaint.



                                                                                     2

                                                                                                                                            EXPERT REPORT OF

                                                                                                                        JONATHAN   ARNOLD       I.               PH.D.

CONFIDENTIAL                                                                                                 IN   RE TRANSCARE CORPORATION                       ET   AL.




                                                                                 A4074
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 110 of 142




    January 28 2016                 reflects       the day of Mr.
                                                                  Greenbergs updates                                                  to   the Turnaround              Plan and


    his Executive                 Summaryto be                     shared with Lynn Tilton                                    Ms.          Tilton. February 24 2016


    the latest date for which                          have seen documents                                                                             model.3
                                                   I
                                                                                                              updating Patriarchs


              5.              I   understand that subsequent                                           to   February 24 2016 the Liquidation Filing


    Date           the    assets          of       TransCare                  were                in    fact      liquidated               through           the    bankruptcy


    liquidation                             for        a        total    consideration                            of
                         process                                                                                        approximately                  $19.2       million    the


    Liquidation Value.


              6.          My         analysis included a review and analysis of certain                                                        documents produced


    in the course                 of this dispute                that provide                                          into   the     historical                              and
                                                                                                       insight                                           performance


    forecasted          outlook for TransCare.4                           To            estimate            the value          of TransCare              I   use TransCares


    financial forecasts                  as prepared during January                                          2016 and February 2016.                           I   then use the


    TransCare Patriarch                     and Carl Marks models which                                                  I   discuss       in detail         below     to   assess



    the implied valuation                   of TransCare                      if        it   had pursued an                    orderly asset            sale       or continued



operations as a going concern instead                                              of entering into the forced                              Liquidation.            See Section



V     for further discussion.



            C.            SUMMARY                  OF OPINIONS


                          As        a result of            my     analyses                        have reached the following
                                                                                                                             opinions which
            7.                                                                                I                                                                                     I




3      This        is   the       last
                                         update         to       Patriarchs                   model          as   shared            with    insurance         broker    Lockton

       Companies                  Lockton.                 It   assumes                 that      the       Paratransit             Hudson     Valley         and Pittsburgh
       business           segments             -    termed             NewCo                       -    would           transfer       to    the       newly       incorporated
       Transcendence                 Transit Inc. and that the remaining                                           assets      --   OldCo          -   would be liquidated
       in a   wind down.


                                                                                             ongoing and
4
           understand                                  in this         case
                                   discovery                                                                            may supplement
       I
                                                                                   is                              I                                   this   report to reflect
       material          new       information that                I   become aware                         of.



                                                                                                   3

                                                                                                                                                              EXPERT   REPORT OF

                                                                                                                                             JONATHAN         I.   ARNOLD    PH.D.
CONFIDENTIAL                                                                                                                  IN RE TRANSCARE CORPORATION                    ET   AL.




                                                                                               A4075
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 111 of 142




hold   to    a reasonable        degree of certainty


                      The Operating Values as defined below                              at   paragraph    10    based on January

                      2016 projections for TransCare in                     its   entirety     WholeCo           range from $35.3
                       million to $86.5 million



                       The Operating Value based on February 2016 projections for selected assets

                       NewCo              ranges from $22.7 million                 to   $39.1 million



                       The difference           between    TransCares              Operating Values             based on January

                       2016 projections for WholeCo                and the Liquidation                   Value   is       between       $16.1

                       million and $67.3 million and



                       The difference           between    TransCares              Operating Value based on February
                       2016 projections for           NewCo       and the           Liquidation         Value    is       between       $17.0

                       million and $33.4 million.




            8.         In forming        my   opinions     I   reviewed and considered                   the materials produced



in this litigation           as well as publicly       available       information.                The materials      I   relied   upon       in




forming          my   opinions are listed in          Appendix         B.




            9.         I   analyzed      historical   and projected           financial       models     results business plans




presentations              and updates     to   TransCares Board concerning                         TransCare that were created



by TransCare Carl Marks and Patriarch employees.                                         These materials have helped                    me    to



understand contemporaneous                       beliefs   of the financial outlook of TransCare                          and    its   capital



needs   to       continue      as a going concern.         Finally      I     have performed valuations of TransCare



as a going concern             up   to   the Liquidation       Filing Date          Operating Values.                      I
                                                                                                                               compute    the



differences        between       each of TransCares valuation as of the pre-Liquidation                                        dates listed




                                                                   4
                                                                                                                          EXPERT REPORT OF

                                                                                                         JONATHAN   ARNOLDI.             PH.D.

CONFIDENTIAL                                                                                  IN   RE TRANSCARE CORPORATION              ET   AL.




                                                                 A4076
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 112 of 142




    above and the Liquidation                   Value.5



             10.           The balance of            this
                                                             report     is
                                                                             organized as follows                    In Section II      I   review the



    documentary record showing TransCares history business model and organization                                                                     the



    relevant        parties in this        matter and                 the    events        leading        up    to    TransCares Chapter                   7



    liquidation.            Section       III       contains           TransCares               historical       and        projected         financial



    performance at various points leading up                                 to    the Liquidation             Filing Date.          In Section       IV   I




    describe        the    methodologies                and        inputs    for    my         analyses    of    the    Operating Values               of



    TransCare.            In Section      V     I       describe      the    Liquidation            Value of TransCare.                     Section    VI


    discusses the difference           between               the Operating Values                  and    the Liquidation             Value. Section



    VII contains          a brief statement             of   my     conclusions.




H.           BACKGROUND

                          In this section                                                      information relevant
                                                                                                                                      my     economic
             11.                                    I
                                                        provide background                                                      to




analysis of the Operating Value of TransCare                                       and summarize                the different parties in this



matter.



          A.              TRANSCARE             CORPORATION


           12.            TransCare was founded in 1993                            to   create a business            of providing       paratransit



services            for    both    emergency                 and      non-emergency                 patients          and     individuals         with




5      For Patriarchs          February         24      2016       NewCo      model which            includes selected TransCare assets
       and           defined   in detail        below                         the                     between
               is                                              I
                                                                   compute              difference                    the   implied valuation          of

       NewCo          and    the   Liquidation            Value attributable              to    only those assets           contemplated        by Ms.
       Tilton       and    Patriarch to    be part of NewCo.




                                                                              5

                                                                                                                                 EXPERT REPORT OF

                                                                                                                     JONATHAN
                                                                                                                           ARNOLD PH.D.
                                                                                                                                 I.




CONFIDENTIAL                                                                                         IN   RE TRANSCARE CORPORATION ET AL.




                                                                             A4077
        Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 113 of 142




disabilities.6           TransCare          provided       these services              to   both     i    healthcare         facilities             and ii



municipalities.7



            13.          In September             2002 TransCare           filed       for Chapter 11             bankruptcy                 protection



with a pre-planned reorganization plan.                              At that time Ark                II   CLO     2001-1 Limited which



I    discuss      below was          its   lead    lender through approximately                           $34.0   million in one secured




claim with         interest.8        TransCare         emerged from Chapter 11 bankruptcy                                 in July 2003.9




            14.          As   of   2015 TransCare held                itself      out as a large healthcare                        transportation



service.10        By mid-2015 TransCare owned                        a fleet of over              600 ambulances buses vans and




6      TransCare July              20     2015.    TransCare Announces                  Two       Significant     Milestones.            $130        Million

       Contract Renewal              with the      New    York City Transit Authority.                    New Amendment                  to   its    Lender

       Agreement.          BusinessWire.


7
       Specifically        to      acute care hospitals          skilled    nursing          or sub-acute         care facilities             outpatient

       centers      clinics        medical        specialty   service      facilities         long-term        care     facilities           and         transit

       authorities        throughout            the mid-Atlantic region.                TransCare Corporation                  and Subsidiaries
       Consolidated Financial Statements                      Year Ended December                    31 2013      2013       Audited            Financial

                                                                                            understand                     be the last audited
       Statements             TRANSCARE00062782                  -   801    at    9.    I                    these to

       financial     statements           for   TransCare.

8
       Schedules of Assets and Liabilities entered                      on September 20 2002 before the                         U.S.         Bankruptcy

       Court of the Southern District of                  New    York Chapter 11 Case No. 02-14385                             RDD.
9
       Glover       L.   July    7   2003.      TransCare set to emerge from Ch. 11. Pittsburgh                           Business            Times.


10
       Specifically        one       of   the largest privately-held         providers of healthcare                  transportation                services

       in   the United          States     with operations in        New       York including              New     York City Long Island

       and Hudson Valley Delaware Valley including Philadelphia and Delaware Baltimore and

       Pittsburgh.            See TransCare Announces                Two       Significant          Milestones. $130           Million Contract

       Renewal           with    the      New      York   City   Transit       Authority.           New Amendment                       to    its    Lender

       Agreement.          BusinessWire July 20 2015.                 The        article further          notes that TransCare provides

       a full      range of medical services including emergency ambulance                                      services     911         in    New         York

       City       and Hudson              Valley   non-emergency            and        critical    care    ambulance         services               in    all    its



       markets       paratransit           services in New York City Access-A-Ride program                                   shuttle services for


       hospitals nursing             homes         adult day care and other health care                    facilities   in   all   its   markets                call


        center services for hospitals and clinics in                  all   its    markets.



                                                                        6

                                                                                                                                   EXPERT REPORT OF

                                                                                                                  JONATHAN         I.   ARNOLD             PH.D.

CONFIDENTIAL                                                                                        IN RE TRANSCARE CORPORATION                            ET    AL.




                                                                      A4078
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 114 of 142




 paratransit   vehicles          and employed 1900                 full    and part-time employees.11



        15.         During January and                    February 2016 TransCare                            along   with Patriarch and


 advisor     Carl   Marks             identified        investment         and    internal           organization        needs        with       an


 emphasis on improving the size and                              quality    of   its    fleet       through vehicle             purchases         or



leases in order to continue               to                as a going concern.12                                               these efforts
                                               operate                                              Notwithstanding


TransCare      filed     for Chapter 7 bankruptcy                     liquidation        on February 24              2016.13




        B.          OTHER RELEVANT PARTIES


                    1.           Defendants



                               a              Lynn      Tilton




                    At
        16.              all   times relevant to                 my   analysis         Defendant              Ms. Tilton        was   the       sole



member       of the Board             of Directors        of TransCare.           A     broad          set   of TransCares executive



decisions     required         Ms.      Tilton s        direct    approval         including                 1   approving        annual         or



interim operating plans and capital budgets                                2 forming          joint ventures          3    negotiating           or




11
     TransCare Announces                 Two       Significant     Milestones.         $130 Million Contract Renewal                  with the
     New    York City Transit Authority.                  New Amendment                to   its   Lender Agreement.              BusinessWire

     July   20 2015

     E-mail from Mr. Greenberg                          Carl Landeck




     E-mail
                                                                            and Jonathan                                               7
12
                                                   to                                                  Killion dated      January           2016

     CM_TC2018_0003369                   at    CM_TC2018_0003369                  and        CM_TC2018_0003376                   collectively
     January 7 2016 Preliminary                      Plan        E-mail from Marc Pfefferle to Mr. Greenberg et al.

     dated January 27 2016 and attached                     Carl Marks 2016 Plan Executive




     PP-TRBKO013273
                                                                                                                 Summary        dated January

     27 2016 CM_TC2018_0002108-24 January 27 2016 Carl Marks Turnaround Plan E-mail
     from Mr. Greenberg   to himself dated January 28 2016                     and
                                                           PP-TRBK0013259-74



     PP-TRBK0086219
                 collectively January 28 2016 Update to Carl Marks Turnaround Plan
            from Mr. Greenberg                to   Todd Trent dated           February            24   2016      PP-TRBK0086219            at

                           PP-TRBK0004527                 and     PP-TRBKO019229                  collectively       February         24    2016
     NewCo Model.
13
     Complaint      at
                         para.    103 Noto A. February 25 2016.                          Private ambulance             service     backed by
     Wonder Woman                of   Wall Street        files   bankruptcy.       New        York Business Journal Online.

                                                                       7

                                                                                                                         EXPERT REPORT OF

                                                                                                                     ARNOLD PH.D.
                                                                                                              JONATHAN     I.




CONFIDENTIAL                                                                                   IN   RE TRANSCARE CORPORATION ET AL.




                                                                   A4079
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 115 of 142




committing             to   terms relating to the acquisition                  disposition         or sale of the entire            company


or any of        its    assets        4     entering into contracts           including       financing or loan contracts                       5
committing             to
                            any capital expenditure not contemplated
                                                                     in the approved                                    annual plan             6
writing off or disposing of inventory                              7     agreeing     to   make     charitable     contributions                8
entering        into        related       party      transactions        9    replacing       auditors      or tax      preparers           10

engaging           counsel             11         settling     claims     12       engaging        consultants          13          initiating



terminating or changing                            employment          contracts    of the     CEO     and    direct       reports          14

modifying sales incentives                            15       issuing   or   granting      equity      16       granting           a   lien    or




encumbering                 any       company          asset      17     adding      or    removing         Board       members             18

appointing             directors or officers               and   19    disclosing financials or shareholder information



of TransCare             to
                               any third          parties.14




                                      b            Patriarch Defendant             Entities




           17.           Defendant            Patriarch Partners          Agency Services             LLC    PPAS               was owned


and managed                 by Ms.        Tilton.     PPAS       keeps custodial relationships with and serves as the



agent for the lender groups to the Patriarch portfolio companies.15


           18.           Defendant               Patriarch Partners        Management Group LLC was owned and


managed by Ms.                     Tilton.   It   employed       Patriarch employees           who     focused on managing and




14
     Complaint                at    para.    9     TransCare       Corporation       Written       Consent    of    the        Sole     Director

     TransCare                Authority           Matrix       dated July 10 2012 E-mail from Mr. Stephen                      to   Mr. Leland

     et   al.   dated       February         5    2015 PP-TRBK0087751.

15
     Deposition             of     Ms. Tilton      dated     October   29 2018 Tilton Deposition              at   p.
                                                                                                                        19.




                                                                          8

                                                                                                                        EXPERT REPORT OF

                                                                                                         JONATHAN         I.   ARNOLD      PH.D.

CONFIDENTIAL                                                                                  IN   RE TRANS CARE CORPORATION               ET   AL.




                                                                         A4080
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 116 of 142




 restructuring           Patriarchs portfolio companies.16



            19.          Defendant            Patriarch Partners             LLC was           founded by Ms.            Tilton.    Ms. Tilton


 is   the   companys Chief                  Executive        Officer   CEO.17

            20.          Defendant           Ark   II   CLO     2001-1 Ltd.      Ark II              is   solely    owned by Ms.            Tilton



 and    functions both               as an equity            owner and       lender to the Patriarch portfolio companies.



 Ms. Tilton describes Ark II a lender                           to   TransCare as her personal investment account.18


            21.          Defendants            Transcendence           Transit Inc.            and Transcendence            Transit         II    Inc.




 collectively           Transcendence                   or    NewCo           were incorporated in the                   state   of Delaware



on February 10                2016.19       On   February 24 2016 Ms. Tilton acting in her capacity                                 as the sole



Director          of   TransCare             signed      a    written   consent          to    transfer       and      assign    TransCares


Access-A-Ride                 transportation            agreement       with     the      New        York      City Transit           Authority


MTA          Contract              to   Transcendence           Transit II      Inc.20    Transcendence             Transit Inc.        was          the



holding           company            of     Transcendence            Transit     II      Inc.    and        other      selected       operating



subsidiaries.21



            22.         Exhibit         1                    the flow of      management                                                         and
                                            illustrates                                               fees interest        payments



16     Tilton     Deposition at pp. 16-17.

17     Tilton     Deposition at p. 11.




       PP-TRBKO015293
18
       Tilton     Deposition at p. 19-20.

                                                             Transcendence                                dated                  10
19     Certificate       of   Incorporation         for                          Transit Inc.                     February            2016

                                   Certificate of   Incorporation        for   Transcendence              Transit II    Inc. dated February

       10   2016       PP-TRBK0015289.

20     TransCare         New        York Inc.      Written      Consent of the           Sole Director         dated     February       24       2016




       PP-TRBKO027756
       TRANSCARE00231115-116.

21     E-mail from Mr.               Greenberg          to   Don Arrowood          et    al.    dated     February 10        2016      at   1

                               -   PP-TRBK0027758.

                                                                         9

                                                                                                                           EXPERT REPORT OF

                                                                                                              JONATHANARNOLDI.                  PH. D.

CONFIDENTIAL                                                                                    IN   RE TRANSCARE CORPORATION                   ET   AL.




                                                                       A4081
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 117 of 142




equity   and     loan   funds      between        TransCare                  Tilton-controlled             Patriarch       entities   and



investment funds         and      outside    equity        and     loan investors               at   all    relevant times to          my

analysis.



         23.      Exhibit 2 illustrates Ms. Tiltons various roles within the Patriarch business



structure in the period relevant to               my     analysis            as identified      in her deposition testimony.



         C.       EVENTS PRIOR TO LIQUIDATION                          FILING DATE


         24.      On    January      19 2015         Glenn         Leland            Mr. Leland                was     appointed           as



TransCares        CEO.22         Shortly    after
                                                         assuming             this
                                                                                      position        he     was     provided         with



TransCares Authority              Matrix which             stated        that TransCares               Board       i.e.     Ms. Tilton



authorized the      CEO     to



         approve adopt authorize agree or enter into contracts commitments agreements
         and undertakings... on behalf of the Corporation subject however to obtaining

         approval and authorization...               by the Designated                   Executive         or the full     Board...2



         25.      Patriarchs      Senior    Director           Legal         Brian Stephen           Mr. Stephen              informed



Mr. Leland      that there    was no Designated                 Executive.24             Instead Mr. Stephen instructed



Mr. Leland      that



         there    is   room   to operate     but    it   would probably be                 easier to discuss plans              with
         Ms. Tilton     as they     arise   since   it    is   difficult       to   understand        how      the Authority

         Matrix works tougher sic in a vacuum.25




22   Mr. Leland Offer Letter        TRANSCARE00074331.

23   TransCare Authority Matrix at           1.



24
     E-mail from Mr.        Stephen    to   Mr. Leland et              al.    dated    February       5    2015    PP-TRBK0087751

     stating   the     company does not have a Designated                           Executive    as this     time.


25   E-mail from Mr. Stephen          to   Mr. Leland et         al.    dated February       5 2015 PP-TRBK0087751.    In

     citing    an example   of   the type of executive           decision       that   would require Ms. Tiltons approval


                                                                  10

                                                                                                                     EXPERT REPORT OF

                                                                                                       JONATHAN       I.   ARNOLD     PH. D.

CONFIDENTIAL                                                                             IN   RE TRANSCARE         CORPORATION        ET   AL.




                                                                A4082
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 118 of 142




           26.     Among         other things             Mr. Leland                  was    tasked     with assessing TransCares



challenges       and overseeing          improvements                to    its   operations.26          From January 19 2015                         until



his departure on or around January                       7 2016           Mr. Leland periodically provided operational



information and forecasts               to   representatives                at   Patriarch       typically in the form of                     plans

or   updates.          These plans which are described                                 further    below        identify the                 challenges



facing     TransCare       as well as             managements                view        of frequently              urgent            capital       needs



required to maintain            and improve             its
                                                              operations.              They    also contain             forecasts       concerning


relevant operating metrics for TransCare.



           27.
                   During        this
                                        period          Ms. Tilton               or    her representatives                at   Patriarch were



provided with updates             on TransCares performance and                                 its   central obstacles to improved




performance.           For example            on February 19 2015                           Mr. Greenberg               shared        an executive



update with Ms. Tilton             describing that                 the       business         had       deteriorated over the past                          7



months      of 2014 from average monthly revenue                                 and EBITDA            for    1St   5   months         of    $11.OMM


and $450k        respectively.27         He       further explained that




           The    primary difference                with 2013               is    an increase          in fleet compensation                        costs

         from 47% of revenue                 to   51%     of revenue              due    primarily       to    challenges             with the age

         of the fleet resulting              in   more time on               task       which     increases         the    compensation                   to

         revenue       ratio.   The   Transit business               is   intact and performed consistently in 2014 vs.

         2013 but there               concern        about          the     upcoming            renewal due to                 the
                                 is
                                                                                                                                        companys
         financial position           and     a lack of support                  from the procurement group.                            Wewant to



     Mr.    Stephen     stated    that      we       are      absolutely          sure that Lynn             would        want         to   know and
     approve     the   companys         exploration           of   other financing sources....


     Mr. Leland Offer Letter            TRANSCARE00074331.
26




     E-mail from Mr. Greenberg to Ms. Tilton dated                                February 19 2015            PP-TRBK0042324
27                                                                                                                                              -
                                                                                                                                                    25.



                                                                       11

                                                                                                                               EXPERT REPORT              OF

                                                                                                               JONATHAN          I.   ARNOLD        PH.D.

CONFIDENTIAL                                                                                    IN    RE TRANS CARE CORPORATION                      ET   AL.




                                                                     A4083
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 119 of 142




           make you aware                 of the      liquidity challenges               but have told the management team

           that   we     cannot meet until the plan                     is   completed.28


           28.      On         January 25             2015        Mr.     Leland        shared      an     update      with       Ms.       Tilton




identifying        the    following             challenges        to    TransCares          performance            a      strained cash


flows      b     depleted       credit capacity             on a revolving credit               facility   provided by Wells Fargo



the Wells Fargo                ABL   Facility which had been in breach of                                its   covenants        for a year        c
an unreliable          fleet   with only 60 percent of ambulances                           operable           leading to poor on-time



performance            d    lost clients          and reduced                market share         e    delayed vendor payments


and    f   a   non-viable recovery plan                          in place.29



           29.      Throughout 2015 TransCare                             received       several inquiries regarding a possible



sale   of itself    or    some    of      its   key    assets.      Exhibit 3 summarizes the indications                          of interest



received         by TransCare             between          February and December                   2015.        For example         between



February and July 2015                      RCA       Emergency              Medical Services              RCA         Chief Operating



Officer     COO Mike                  Weinberger             Mr.        Weinberger              separately contacted              TransCare



Chief Financial Officer               CFO Mark                    Bonilla         Mr.    Bonilla Mr. Leland and Ms.                         Tilton



to   inquire      about purchasing either TransCare                                as a whole      or specific      assets       or entering



into an operational             management agreement.                             RCA consistently         expressed that subject                 to




due diligence            RCA         is   prepared          to    offer
                                                                             up    to   eight   times the         EBITDA.30          Also         in




       E-mail
28     E-mail from Mr. Greenberg to Ms. Tilton                          dated February 19 2015                 PP-TRBK0042324           -   25.

29     Plaintiffs   Exhibit 84.

30     E-mail from Mr. Weinberger                     to   Ms. Tilton         dated     February    10     2015   PP-TRBK0033683
          from Mr. Weinberger to Mr. Leland dated February 20 2015 TRANSCARE00195974
       E-mail from Mr. Weinberger to Mr. Bonilla and Mr. Leland dated  February 18 2015


                                                                             12

                                                                                                                          EXPERT REPORT OF

                                                                                                               JONATHAN    I.   ARNOLD PH.D.
CONFIDENTIAL                                                                                    IN RE TRANSCARE        CORPORATION           ET   AL.




                                                                          A4084
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 120 of 142




 February July and                December                 2015      National           Express              LLC           indicated               an interest in



 purchasing TransCares                     MTA           Contract.       See Exhibit           3.




            30.      On    September                 29 2015 Mr.          Bonilla resigned                   as       CFO          from TransCare.31


            31.      On    January             7 2016       Mr. Leland           departed as             CEO              from TransCare.32



           32.       After Mr. Lelands                     departure         TransCare had neither a designated                                              CEO     nor


CFO on       its   executive      management                     team.



           33.       As    of    January 15                 2016         Ms.     Tilton        committed                       a    $6.5     million loan                 to




TransCare via her Ark                 II
                                              personal investment vehicle                      Ark               II    Agreement.33                     Carl    Marks


prepared a TransCare                  turnaround                 plan on January 27 2016 saying                                        the             message       is    a



difficult     one but      I    believe            accurate.34       This      plan was prepared for and shared with Ms.


Tilton.35         The 2015 income statement                        from     this
                                                                                   plan indicates                         that TransCare                 generated




     PP-TRBKO071446
     TRANSCARE00004048                         -
                                                   49    E-mail from Mr. Weinberger to Ms. Tilton dated                                                March    3   2015

     PP-TRBK0090486               -
                                       87          E-mail from Mr. Leland                 to    Ms. Tilton                 dated          March 7 2015
                           -   50     E-mail exchange between                     Mr. Greenberg Mr. Pelissier                                    Mr.    Whalen and
     Mr. Leland dated            July      9       2015 PP-TRBKO033600              -
                                                                                         02.

     Mr.     Bonillas      Out                                                            Please
                                      of      Office      AutoReply                                           be          aware                    my
31
                                                                            stating                                                       that
                                                                                                                                                          consulting
     agreement ended              with         the company           as   of     2016    and        that     I        have         elected       not    to   return       to

     employment            in
                                 my           former       role     as    CFO       which               was           terminated                 on     9/29/2015.
     TRANSCARE00043758-9.

32   E-mail from Mr. Leland to Randy                             Jones dated      January           8   2016 PP-TRBKO019062-63.


     Credit Agreement                         TransCare Corporation                                                       15
33                                  of                                              dated                                          2016
                                                                                                    January                                among          TransCare

     Corporation          and Ark        II   CLO        2001-1 Limited CURTIS_000521                                 -
                                                                                                                          46.

34   E-mail from Mr. Greenberg to Marc                             Pfefferle     dated    January            27 2016 PP-TRBK0024842-43.

35   The e-mail from Melissa Provost                             Mr. Greenberg dated January 28 2016
                                                            to
                                                                                                                                          WF_TC_00003874
     references      a prior     days budget meeting with Ms.                            Tilton.        Additionally                      the e-mail from Mr.

     Greenberg       to   Marc    Pfefferle          dated January 27 2016               PP-TRBK0024842                              indicates          that   the Carl

     Marks plan was intended                       for   Ms. Tilton.




                                                                            13

                                                                                                                                                 EXPERT REPORT           OF

                                                                                                                             JONATHAN             I.   ARNOLD    PH.D.

CONFIDENTIAL                                                                                            IN   RE TRANSCARE CORPORATION                               ET   AL.




                                                                          A4085
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 121 of 142




negative       EBITDA       for the   months        of October          through December               of   2015     a reversal of the




strong gains reflected            by positive         EBITDA made               in April through June of 2015.



         34.       On       February   7     2016         Carl    Marks Managing              Director        Carl Landeck                 Mr.

Landeck         sent an e-mail to Ms. Tilton directly explaining the need for additional funding



in the   week     to   come.36     Mr. Stephen reached out to Curtis Mallet-Prevost                                       Colt             Mosle



LLP Curtis Mallet on February                          9    2016 for assistance in            filing    Chapter 11 bankruptcy


                                       On

Debtor-In-Possession
on   behalf of TransCare.37                   February 15 2016 in response                         to      a proposed




  DIP                         budget from Carl Marks Ms. Tilton wrote that                                    not    I   nor the Zohar



funds will be providing any additional cash going into the bankruptcy                                              unless        it   is   rolled



into the    DIP    as first     cash out.38           A   spreadsheet          dated February 16 2016 by Patriarchs



                 Carlos       Mercado        indicated        that only                                    $1.9    million had              been
Controller                                                                      approximately


transferred to TransCare              under the Ark              II   Agreement     as of that date.39



          35.      On       February 10         2016         Transcendence           Transit           Inc.    and    Transcendence



Transit    II   Inc.   were     incorporated           in Delaware.40            TransCares Glen Youngblood                                Mr.




36   E-mail from Mr. Landeck            to    Ms. Tilton         dated February      7   2016    PP-TRBK0022363-65.

37


     PP-TRBKO051881-83.
     E-mail from Lynn P. Harrison               III    to   Mr. Stephen        dated February          9    2016




38   E-mail from Ms. Tilton to Mr. Landeck                       dated February 15 2016            CM_TC2018_0008781-2.




     PP-TRBK0015293
                Deposition Exhibit 106 PP-TRBKO019089.
39   Tilton


40   Certificate       of   Incorporation     for     Transcendence           Transit Inc.      dated         February 10 2016

                             Certificate of                            for   Transcendence      Transit II Inc. dated February
                                              Incorporation

     10 2016 PP-TRBK0015289.



                                                                       14

                                                                                                                         EXPERT REPORT OF

                                                                                                         JONATHAN         I.   ARNOLD PH.D.
CONFIDENTIAL                                                                             IN   RE TRANSCARE CORPORATION                       ET   AL.




                                                                      A4086
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 122 of 142




 Youngblood              was named director                         of    both corporations                    the    same         day.41         Messrs.




 Youngblood and Greenberg                        discussed         in emails that day that Transcendence                                      Transit II



 Inc.   would      operate     the Paratransit business segment                               and that Transcendence                      Transit Inc.



would be comprised                 of Transcendence                Transit II Inc.            and the Hudson Valley Pittsburgh



Maryland and Westchester                         business        segments.42               Also on February 10 2016 Patriarch



employees          a     reached out            to   insurance        broker Willis Towers                      Watson         Willis                 to    add


the     two new          entities        to    Patriarchs        global           Directors        and        Officers        DO                 liability




insurance        policy     b      applied for and obtained an Employer Identification                                              Number from


the Internal        Revenue Service for each entity and                                   c      provided both Willis and Lockton


with insurance information requested.43                                      On      February 14 2016                   Patriarchs              Platform



Leader Jean Luc            Pelissier
                                              Mr.     Pelissier sent a progress and action list                                           to Patriarch



and      TransCare         officials          including      Ms. Tilton              detailing          what needed                 to    be done               in



connection         with the bankruptcy                    and transition            to    the Transcendence                  entities as well as



who      needed     to   do   it    and by what date                it   should be done.                 44    The    list    had        several       items




41
        Organization       Action         in   Writing      of     Incorporator            for    Transcendence              Transit          Inc.     dated

        February 10 2016            PP-TRBK0015295                  Organization              Action      in   Writing        of   Incorporator                 for




        PP-TRBK0006471.
        Transcendence         Transit II        Inc. dated February 10 2016                      PP-TRBKO015291.

42      E-mails    between         Mr.        Youngblood         and      Mr.       Greenberg            dated       February            10     2016




        Email from Carlos Mercado                                                                                     Revenue Service Notice
                                                                    PP-TRBKO015312
43                                                   to   Willis                                        Internal

        addressed     to    Transcendence             Transit        Inc.         dated    February           10     2016     PP-TRBKO015306
        Internal   Revenue Service Notice                 addressed          to   Transcendence           Transit II Inc. dated February

        10 2016     PP-TRBKO015309                   E-mail from Mr.                 Greenberg          to     Don Arrowood                et   al.    dated

        February 10 2016           at 1   PP-TRBK0027756                 -   PP-TRBK0027758                    E-mail from Mr. Greenberg

        to   Robert Siegel et      al.   dated    February 10 2016                at 1    PP-TRBK0027792               -     PP-TRBK0027794.

44      E-mail from Mr. Pelissier to Ms. Tilton al. dated                            February 14 2016 PP-TRBK0091282.



                                                                          15

                                                                                                                                   EXPERT REPORT                OF

                                                                                                                   JONATHAN         I.   ARNOLD        PH.D.

CONFIDENTIAL                                                                                       IN   RE TRANSCARE CORPORATION                           ET   AL.




                                                                         A4087
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 123 of 142




that were      marked       TBD          with regards             to    ownership and            completion          date including



printing and         distributing employee transfer letters                           advising          the    MTA         unions and



obtaining            support          prior     to      employees              sic        transfers          holding         employee


communication meetings in OldCo and                              NewCo        and   issuing           Worker Adjustment and


Training      Notification       WARN                notice      to all     Old Co employees.45



         36.         If   Ms.   Tiltons        efforts      to   transfer      NewCo         assets    to    Transcendence                  had


proceeded       as   planned      NewCo            assets    would have been operated                   within Transcendence



as a going concern          the Foreclosure                 and Buy-Out          Transactiori.46            Exhibit 4       shows           that



the transaction contemplated                    i      rolling over          $2.1 million in funding           from Ark           II    from



TransCare       to   Transcendence            including approximately                     $0.2 million in vehicle            purchases


to be   owned by Ark II ii               infusing       $10.0 million in            new   working      capital from         Ark        II    iii



a $10 million credit            bid    converting        existing           lenders   outstanding           $43.6    million debt                in



TransCare into $10.0 million in Transcendence                                equity implying consideration                  to   existing



lenders of
               approximately            23 cents        on   the    dollar that is $10.0             million divided             by $43.6



million.47 This           contemplated transaction assumed a                          NewCo         value    of $22.1      million. See



Exhibit 4.



         37.         On    February           24     2016        Patriarch      employees           corresponded            under            the




45   E-mail between         Mr. Pelissier et al. dated             February 14 2016 PP-TRBK0091282.

46   Tilton    Deposition at p. 79-81.             Ms. Tilton stated that           That was        the deal $12 million of                 new
     money and $10 million of                 credit    bid the     MTA       contract     assets    Pennsylvania          and Hudson

     County sic.

     Tilton    Deposition at pp. 97-143 and Exhibit 106 PP-TRBKO019089.
47




                                                                       16

                                                                                                                      EXPERT REPORT OF

                                                                                                       JONATHAN       I.   ARNOLD           PH.D.

CONFIDENTIAL                                                                               IN   RE TRANSCARE        CORPORATION             ET   AL.




                                                                    A4088
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 124 of 142




 apparent assumption that the                   NewCo        TransCare            assets   would be          successfully        transferred



 to    the   Transcendence           entities        and    Ms. Tilton           approved        of the      assignment agreement


 transferring         the   MTA      Service    Agreement            to   Transcendence           Transit II       Inc.        on that day.48


 Nonetheless           on February 26 2016                   Carlos        Mercado         wrote       to    Chris Hill         Senior     Vice



 President of Corporate Banking                      at    BBT       that Patriarch         was unsuccessful                    in the their



 efforts      to    establish    a   foundation           for restructuring             of the                     as Transcendence
                                                                                                  company

Transit            and that all work          on     BBTs        end with respect                 to   the    establishment of bank



accounts .. should cease immediately.49




III.         TRANSCARES HISTORICAL AND PROJECTED FINANCIAL
             PERFORMANCE

             A.        HISTORICAL           FINANCIAL PERFORMANCE


             38.       TransCare       generated           annual net service revenue of between                           $118.9    million



and $152.1 million from 2009 through the                         last          twelve   months ending October                    2015.50    See



Exhibit             Average     annual net service revenue was $135.6 million
                                                                                                                                 period. Net
              5.                                                                                                       this
                                                                              during


service revenue
                            peaked     at   $152.1    million in      2010 and          declined       in the following
                                                                                                                        years.                  As


Exhibit 5          shows by October            2015 the       last   available          date for   which TransCare provided


consolidated          financial statements the net service revenue for the last twelve                                          months was


$118.9 million.




48     TransCare       New      York   Inc.   Written      Consent        of   the Sole Director dated           February 24 2016.

49     E-mail between         Carlos Mercado          and Chris Hill             dated February 26 2016 PP-TRBK0089542.

50         understand that TransCare did not obtain audited financial statements
                                                                                                                                  years 2014
       I
                                                                                                                  for fiscal

       and    thereafter.


                                                                     17

                                                                                                                       EXPERT REPORT            OF

                                                                                                            JONATHAN      I.
                                                                                                                               ARNOLD      PH.D.

CONFIDENTIAL                                                                                IN   RE TRANSCARE CORPORATION                  ET   AL.




                                                                 A4089
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 125 of 142




          39.       TransCare       also reported              and analyzed           financial     performance by region


New     York Core Transit Maryland Main Line Pittsburgh                                         New   York 911 and Hudson



Valley.    For the       five    months ending May                     2015 TransCares             New      York          911   segment



reported        $14.0   million   or   27.9 percent            of total    revenues followed by                  Transit reporting




$13.5   million in revenues            representing            27.0 percent       of total      revenues and then by                New

York Core reporting $9.0 million or 17.9 percent of                               total   revenues.51



          40.       TransCare       reported            historical     average annual           EBITDA          of $5.1     million for




year-to-year
the period       2009    to   the last twelve           months ending October 2015 with                         considerable




           variability.
                                See Exhibit        6.     As   the     exhibit    shows TransCares annual EBTIDA


exceeded $7.0 million in the years 2009                         EBITDA           of $9.1 million 2010             EBITDA          of $7.7




million 2012            EBITDA         of   $8.9        million and            2013      EBITDA       of   $7.2     million.         Yet



TransCare        generated       EBITDA      of only $0.9 million in 2011                      $0.5 million in      2014 and         $1.4



million for the last twelve            months ending October                     2015.    See Exhibit      6.




          41.       Exhibit 7     shows EBITDA over                    the last twelve       months    for each       of the     months


from November 2014 through October                             2015.      As   the exhibit     shows TransCares                 financial




performance improved during the second half of 2015 through October 2015.                                                  See Exhibit



7.




          42.       At the region level for the                  five     months ending May 2015                    four segments



were profitable          New     York 911 achieving                  $2.4 million        EBITDA       Transit achieving              $1.7



million    EBITDA             Hudson    Valley          $0.9 million       EBITDA          and Pittsburgh achieving                  $0.2




51
     E-mail from Mr. Greenberg              to   Ms. Tilton dated July            3   2015     TRANSCARE00007937.

                                                                     18

                                                                                                                    EXPERT REPORT OF

                                                                                                      JONATHAN       I.   ARNOLD    PH.D.

CONFIDENTIAL                                                                              IN   RE TRANSCARE CORPORATION             ET   AL.




                                                                  A4090
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 126 of 142




million     EBITDA.            Corporate overhead               reduced        EBITDA           by $2.3 million resulting                      in



overall     EBITDA       of $1.0 for this five-month             period.52



           B.      PROJECTED          FINANCIAL PERFORMANCE


           43.     The Preliminary Plan Mr.                     Greenberg              shared     with TransCares financial



advisor Carl Marks incorporated long-term annual projections of revenue and EBITDA.


See Exhibits 8 and         9.    Patriarch representatives                and Carl Marks also forecasted financial



models in January and February 2016 for the                       full
                                                                          year 2016.           Patriarch additionally              created



models       in   February        2016       -    the    so-called       NewCo                 models      --   that      contemplate



performance        projections        for        only certain     assets.          I   have     not    seen     documents            in the




production        indicating      that TransCare             continued        to       make    its   own   forecasts            from early



2016 through the Liquidation                     Filing Date.    After January                7 2016    TransCare           had neither



a    CEO   nor CFO.


           44.     Because       each of these parties - TransCare Patriarch and Carl Marks                                         --   were


the   most informed             entities   with respect          to   TransCares performance                      and       its    outlook



assuming that       it   was provided with              sufficient capital to operate                 as a going concern             I   treat




their   projections       as    the   best       available    contemporaneous                   information concerning                     the



TransCares prospects in the two months prior                             to   the Chapter 7 filing.             See Exhibits 8 and



9.




           45.     Exhibit 8 reports the projected                    annual EBITDA for the years 2016 through



2020 as presented         in the January           7    2016 Preliminary Plan and forecasts for                          full
                                                                                                                                 year 2016




52    E-mail from Mr. Greenberg to Ms. Tilton dated                      July   3      2015    TRANSCARE00007937.

                                                                 19

                                                                                                                   EXPERT         REPORT      OF

                                                                                                       JONATHAN     I.    ARNOLD         PH.D.

CONFIDENTIAL                                                                              IN   RE TRANSCARE CORPORATION                  ET   AL.




                                                                A4091
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 127 of 142




as presented             in each of the plans or models prepared between
                                                                                                                January and February 2016


that       I   was    able to identify in the production                       materials.               Exhibit 9 summarizes the plans




projected             annual revenues.               Exhibits 8     and    9 only report the                       results of models or plans



that were             contemporaneously shared with third                             parties.           Exhibit 10 indicates        the entities



that received             the plans or models developed                         between                January and February 2016 that                 I




consider            in   my    valuation.




near-uniform   46.        While each



                    expectations
                                               plan or model varies in


                                     that TransCare                could improve
                                                                                           its    underlying assumptions


                                                                                                 its   annual EBITDA by 2016 suggests
                                                                                                                                        the




that there            was      a consensus           at    least   until February                2016        that TransCare       had   potential



value          as    a   going     concern.53          I    describe    below         the          underlying         assumptions       and     key


projected            metrics provided               in each plan/       model.         I    then apply these relevant projections



in Section IV             when     determining              the implied value              of TransCare              under each plan/model


in the January 2016 to February 2016 period.



                          1.        January          7     2016 Preliminary Plan



               47.        On December 21 2015                       Messrs.         Greenberg                and    Pelissier   met with Wells



53     Wells Fargo representatives                    also stated      their belief that               TransCare     was a viable company

               because         the company was faltering and                   it   didnt have               the capital   investment   it   needed
               today to sustain                     And from my perspective
                                                              company was actually a descent sic
                                                                                             the
                                     itself.


               company had great employees it had a wonderful you know market share had a lot of
               routes you know routes that were - that couldve been probably serving the biggest

               Metropolitan  area in the United States. And but the company just was undercapitalized.
               Itneeded new cars ambulances vehicles systems short-term cash and it needed owners
               that were
                         going to really put a massive investment in the company.

       Deposition of Mr. Husson dated                        November 12 2018                    Husson         Deposition       at p. 45.


       I   also      understand that Mr. Leland testified during his November 27 2018 deposition which
       has not         yet completed as of the date of this expert report that if TransCare had been
       sufficiently         capitalized        it   could have achieved             value as a going concern.

                                                                          20

                                                                                                                                EXPERT REPORT OF

                                                                                                                     JONATHANI. ARNOLD PH.D.
CONFIDENTIAL                                                                                            IN   RE TRANSCARE CORPORATION ET AL.




                                                                         A4092
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 128 of 142




 Fargos Loan Portfolio Manager                     John Husson             Mr. Husson                 and    Senior        VP/Regional


Portfolio      Manager          Robert    Strack        Mr.        Strack        to    discuss      a long-term            agreement             to




extend the Wells Fargo                 ABL    Facility.
                                                              One    of the components               to    reaching        an agreement



was    a mutually          acceptable        budget.      Mr. Greenberg               reported       to Ms.    Tilton           that   Wells


Fargo would         like    to    receive    a budget         that shows TransCare                   paying     all
                                                                                                                       expenses on a


current basis         and       that   Wells Fargo would want                   a third-party consultant                   who would


report to the Board but Wells                Fargo would have access to.54                        Subsequently Wells Fargos


Vice President/ Senior             Relationship          Manager         Melissa Provost            Ms.       Provost            requested



in an e-mail        to    Messrs.       Greenberg        and       Pelissier     for       the    Budget       to   be provided                  by


December 30 2015 and subsequently                         reviewed by the Financial Advisor.55



         48.        Carl    Marks Advisors was                 hired      as a third-party consultant to TransCare




Corporation on January 11 2016.56                       On January 7        2016 Mr. Greenberg                 sent Carl Marks an



e-mail   and    attached          model      described        as   updates            to   2016 preliminary plan based on



yesterdays      discussion.57             This     is   the   earliest     date in the           document production                   I   have


reviewed       that      shows     collaboration          between         Patriarch         and     Carl     Marks         to    develop          a



TransCare budget            to   present     to Wells Fargo.




54
      E-mail from Mr. Greenberg               to   Mr. Pelissier dated           December          21 2015     PP-TRBK0046839                     at




      PP-TRBK0004093
      PP-TRBK0046839.




      PP-TRBK0004095.
55    E-mail from Ms. Provost to Mr. Greenberg and Mr. Pelissier                                   dated    December        23 2015
                           at   PP-TRBK0004093 Summary                     of   Proposed         Terms PP-TRBK0004095                      at




56
      Consulting      Agreement PP-TRBKO052000                      at   PP-TRBKO052001.

57
      January   7   2016    Preliminary Plan.

                                                                    21

                                                                                                                      EXPERT      REPORT         OF

                                                                                                          JONATHAN    I.   ARNOLD          PH.D.

CONFIDENTIAL                                                                               IN    RE TRANS CARE CORPORATION                  ET   AL.




                                                                   A4093
        Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 129 of 142




           49.        The January        7    2016 Preliminary Plan projected                    EBITDA     for the fiscal year



2016 of $6.9 million. The               Plan outlined              a   peak      need of close      to   $4.5MM      in funding



driven     by     i    $2.2 million in immediate
                                                               requirements including                a $1 million     New     York


State    Insurance       Fund     NYSIF                 payment and         other obligations         including      payroll and



payroll     taxes ii         $1.3 million for a 25 percent                     down payment on           40 vehicles    iii    $1.0




                                                                            open back up        parts supplies and maintain
million in other accounts payables
                                   necessary to



existing vehicles.58



          50.         Further the Plan provided key operating assumptions                                 in addition   to those



mentioned above which included                           i   maintenance          and payments of parts vendors in the


first
        quarter ii       a facility    move        to   South Bronx         to   improve efficiency       and volume        by   up


to   30 percent         and iii       additional        MTA        routes.59      The Plan assumed         that the successful



implementation           of these initiatives            would      result in TransCares
                                                                                         gross margin percentage



improving from 28.6 percent                   to   32.1 percent.60



          51.         The January       7    2016 plan        is    an iteration of the preliminary plan presented


to   Wells Fargo in November                   2015 and            further developed           by TransCare         management


throughout            December        2015.        These      models             which   were                         TransCare
                                                                                                  prepared     by


management working                    with     Messrs.        Greenberg            and    Pelissier      followed     the     same




58
        January   7   2016   Preliminary Plan.

59
        January   7   2016   Preliminary Plan.

60
        January   7   2016   Preliminary Plan.



                                                                       22

                                                                                                               EXPERT REPORT OF

                                                                                                    JONATHAN   ARNOLD PH.D.
                                                                                                               I.




CONFIDENTIAL                                                                             IN   RE TRANSCARE CORPORATION ET AL.




                                                                       A4094
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 130 of 142




framework and format as                   the January       7    2016 Preliminary Plan.61



        52.        I   note     that       the    early    December            2015           iterations      that     I    have      reviewed



forecasted      a significantly        higher 2016         EBITDA           of between           $10.5 million and $11.5 million



than the 2016 annual                 EBITDA          forecasts    found in any of the subsequent                               models that             I




consider    in   my    valuation of TransCare.                   See Exhibit        8.




        53.        TransCare              management              attributed              such        differences              in     projected



profitability
                  between       early         December 2015 and              early January 2016 to the inaction                             by the


Board       whose      sole     director         remained        Ms.     Tilton.62            On    January      3     2016         Mr. Bonilla



expressed


        For 6 weeks Messrs. Greenberg and Pelissier have delayed asked                                                        for   more
        data and        finally      so   much        time elapsed        we   had        to   refresh all the         numbers and

        company has almost shut down due                             to     cash   shortfall         of   $4mm       by 12/31.         We
        handled        all   inquiries but they always                   came back looking                  for different result sic.

        Now we         have     less    than 24 hours           at this     juncture to get critical              funds requested 45

        days ago and what has happened                           beyond        that      is   we    lost   more than $4mm               in


        potential       EBITDA         in 2016.




61
     For example        Mr. Bonilla circulated internal TransCare financial models on December                                              1   2015

     TRANSCARE00107866-68                        TransCare        Business         Model 2015 and             2016          and December              3
     2015   TRANSCARE00107987-989                        Final     Revised         2016       Budget.        Mr. Bonilla later included

     Messrs.     Greenberg and Pelissier as recipients of these models. Mr. Bonilla also sent a model
     version     on December           17      2015    TRANSCARE00005770-771                          TransCare              Business       Model
     2015   and 2016.           E-mail from Mr.            Bonilla     to    Messrs.          Leland Wolf        and Greenberg               dated

     December      13    2015 and attached             model PP-TRBK0012469-70                            Plaintiffs       Exhibit    115 Email

     from Mr.      Bonilla      to   Mr.      Leland    dated    December           14 2015          with    an attached            presentation
     TransCare Wells Fargo Nov 16.pptx.

62   E-mail     from      Mr.        Bonilla      to    Messrs.        Leland        and         Wolf       dated          January      3       2016

     TRANSCARE00005261                    -
                                              262.



                                                                    23

                                                                                                                             EXPERT    REPORT OF

                                                                                                             JONATHAN         I.   ARNOLD       PH.D.

CONFIDENTIAL                                                                                   IN   RE TRANSCARE CORPORATION                    ET   AL.




                                                                 A4095
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 131 of 142




                      2.       January 27 2016 Carl Marks Turnaround                                Plan



         54.          On    January 27 2016 Carl Marks Partner Marc                                 Pfefferle          Mr.     Pfefferle


circulated       a    preliminary         executive       summary         that         highlighted                 TransCare    being    at




breaking        point and          explained       that    Carl     Marks had worked                          to    develop     the    most


accurate       financial                  of TransCare                                       the   limitations of TransCares
                              picture                        possible given



accounting       systems and financial reporting.63


         55.          Mr. Pfefferle explained that           to      have a chance                 of a turnaround TransCare



needs    an immediate             incremental       pledge     of    support            from Patriarch totaling                   $7.5M


excluding 2016 term interest                  of which      $3.5M...            is    required      over           the next    two weeks


including      $1M     this   week   to   cover critical    or unavoidable               obligations to keep the business



running.64           This    capital infusion     would allow         for TransCare                 to   achieve        a     Q4 EBITDA


run rate of      $2M          which could        support operations                  capital lease        payments and interest


obligations on a go-forward                basis and 2016           EBITDA            of $5.0 million.65



        56.          While the presentation cautioned                that execution risk                       is   high and therefore


ultimate      payback        on   the incremental         investment           is    uncertain           it    also highlighted        that



TransCare        had       several   key     attributes     that    provide            the    opportunity              for a successful



turnaround           such as ...dedicate            employees...               long standing customer relationships


and    historical
                            reputation     for    service...        and        achievable                operational           fixes   and




63
      January    27    2016 Carl Marks Turnaround            Plan at pp. 2 and               5.



64
      January    27    2016 Carl Marks Turnaround            Plan at      5.




      January 27 2016 Carl Marks Turnaround                  Plan at 5 and 14.
65




                                                               24

                                                                                                                        EXPERT REPORT OF

                                                                                                    JONATHAN   ARNOLD PH.D.
                                                                                                                         I.




CONFIDENTIAL                                                                             IN   RE TRANSCARE CORPORATION ET AL.




                                                               A4096
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 132 of 142




 infrastructure           improvement           over   time with the           right leadership                and commitment                 to



 invest in the business.66



                     3.          January        28 2016      Executive       Summary           Updates         by Mr. Greenberg
                                 to   Carl   Marks Turnaround                Plan



           57.        On January 28 2016               Mr. Greenberg           sent an updated version of the January



27 2016 budget and accompanying                         executive           summary        that       was intended            to   be shared


with Ms. Tilton           at   a meeting that day.67



           58.       The       January    28 2016       Executive           Summary        projects          EBITDA          for the    fiscal




year 2016 of $5.2 million              an       improvement          of $0.2 million over                 the January        27 2016     Carl



Marks plan due                                                                       revenue
                           to slightly     higher forecasted               Transit                        assuming that TransCare


would      i      lease or acquire        twenty Type          II
                                                                    non-emergency                   vehicles    ii    lease        or acquire



at least    twenty-three         Type     III    911    vehicles          eleven or more for               New   York         eight for      St.




Barnabas one for each of the other main accounts Bronx-Lebanon Montefiore                                                          Mt Sinai


and    one       for the   University           of   Maryland and iii                move           its   NY   Core     facility      out of


Hamilton by June 30 2016.68



                     4.
                                February         24   2016    NewCo Model


         59.         On    February 24 2016 Mr. Greenberg sent a TransCare                                       NewCo Model                 to




      January 27 2016 Carl Marks Turnaround                         Plan at 5 and
66
                                                                                     8.



67    E-mails      between      Messrs.      Grenberg        Pfefferle      Killion Pelissier and              others        dated   January
      272016      PP-TRBK0024842                E-mails between           Mr. Greenberg             Ms. Provost       Mr.     Husson      Mr.

      Landeck       and Mr.      Pelissier      dated January 28 2016          WF_TC_00003874.

      January 28 2016 Update              to    Carl Marks Turnaround            Plan at
68
                                                                                               1.




                                                                     25

                                                                                                                      EXPERT REPORT OF

                                                                                                           JONATHAN     I.   ARNOLD     PH.D.

CONFIDENTIAL                                                                              IN   RE TRANSCARE CORPORATION                 ET   AL.




                                                                    A4097
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 133 of 142




Todd     Trent     Mr. Trent             of Lockton         Companies         TransCares               insurance          broker.       Mr.



Greenberg        informed       Mr. Trent that       NewCo was            Transcendence           Transit Inc.69



         60.        The TransCare         NewCo Model              projects    EBITDA           for fiscal     year 2016 of $3.2


million for only the            Paratransit     Pennsylvania           and Hudson            Valley divisions excluding



corporate        overhead.70       The model also includes                  purchase         of 5 ambulances                $300k        in



                 for the Pennsylvania division.71
February


         C.         CAPITAL       NEEDS


         61.        Exhibit 11 identifies TransCares stated capital needs that                                if   fulfilled      would


have supported the projected               financial performance as identified                        in the business            plans in



January and February 2016. The exhibit                     illustrates     that the requested            capital      was intended


to   be used in order of priority                 first    for   either    covering immediate                 accounts           payable


obligations including            payroll payroll taxes insurance and rent and second                                       to   purchase


or lease    new     vehicles      to   enable     the     growth that would achieve                    each        plans projected


EBITDA.




69


      PP-TRBK0086219.
      E-mail from Mr. Greenberg to Mr. Trent dated                        February 24 2016            PP-TRBK0086219               at




70
      February 24        2016    NewCo     Model. The        model which         includes        toggle field to add or
                                                                                                  a

      remove      divisions     from   NewCo      shows     that fiscal    year 2016       EBITDA totals $5.2 million. This
      reflects    the   performance      of the    default       NewCo     entities    along with the     Maryland White
      Plains/ Westchester          and     Montefiore/       Bronx        Lebanon          TC     Ambulance  Corporation
      divisions.


71
      February 24 2016          NewCo    Model.




                                                                  26

                                                                                                                    EXPERT REPORT OF

                                                                                                      JONATHAN       I.   ARNOLD PH.D.
CONFIDENTIAL                                                                          IN   RE TRANSCARE CORPORATION                 ET   AL.




                                                                 A4098
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 134 of 142




Iv.        OPERATING VALUES

           A.           INTRODUCTION


           62.          To determine          the Operating Value of TransCare                              as of various dates between




January and February 2016                      I   consider      three       widely used valuation methodologies                                        the



discounted          cash        flow     DCF                approach          the     Comparable                     Company                    and     the



Precedent Transaction                    methods.72



           63.          The value       of a       company       is    based upon             the      cash        flows     it   is     expected           to




generate         in the    future       along with the riskiness of realizing                                 the       expected          cash    flows.



Forecasts        of a firms future cash flows reflect beliefs                          about the most current indicators of



the firms prospects.              Because the future              is   uncertain -          and       that uncertainty                  increases          the



further one projects into the future - projections of an entitys nearest future performance



are often easier to forecast.                 This    is    especially       true in the case of TransCare                              because       of   its




volatile       recent     historical         performance         insufficient             capital          and     certain        adverse         events




such      as     loss    of contracts          payroll       issues         and     vehicle          breakdowns              that         affected         its




operations         but which           were     expected        to     be addressed              in the            future.        In each         of       the



valuation         methodologies               that    I     consider         therefore           I     emphasize             forward-looking


forecasts        in assessing TransCares Operating Value.



           64.          The    DCF method            consists of valuing              a firm by adding the present                              value       of




72    I   have implemented             all   of these       models     in    the   past    and       all    can    be    appropriate            means       of


      estimating         valuations.         Many     academic         and         professional            texts    describe            these    models

      including         Rosenbaum            Joshua           Joshua         Pearl     2013          Investment           Banking           Valuation

      Leveraged         Buyouts        and Mergers             Acquisitions           Wiley Second                 Edition        Rosenbaum
      Pearl      2013     at   pp. 13 83 and         125.


                                                                        27

                                                                                                                                  EXPERT REPORT OF

                                                                                                                   JONATHAN        I.   ARNOLD        PH.D.

CONFIDENTIAL                                                                                  IN RE TRANSCARE CORPORATION                             ET   AL.




                                                                     A4099
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 135 of 142




its   projected    free cash flows into perpetuity discounted                     at    a rate that reflects         the riskiness



of those     cash flows.             The   inputs    necessary    to   derive projected          free   cash flows include



projections       of     expected          financial     performance      e.g.         revenue        growth         rates        profit



margins expected investment and                          capital requirements           e.g. capital      expenditures                 net



working      capital         and associated         depreciation and      amortization expected                     tax rates and



expected        riskiness       of the     cash flows      e.g. discount         rate    or   weighted        average cost of


capital.73      None     of these are present            in the January   7     2016 Preliminary Plan.



          65.          The January         7    2016 Preliminary Plan forecasts annual revenue and EBITDA



for the years 2016 through                 2020.    See Exhibits 8 and     9.    As     Exhibits 8 and 9        show         it   is    the



only financial          model prepared             in January    and February 2016              that provides          long-term


annual                    and EBITDA
           revenue                                projections for years       beyond 2016          that   I   consider            in   my

valuation.        While annual revenue                 and EBITDA forecasts             are almost always a necessary



component         to   perform an accurate             DCF   analysis these inputs are not sufficient for                         me     to




apply the       DCF method which                 also requires forecasts      of TransCares annual expected                            free



cash flows.       In this case TransCares                                                                                     7
                                                         management and          the creators of the January                       2016



Preliminary Plan               did    not prepare        long-term     projections         or   assumptions            on     capital



expenditures           net    working      capital or associated        depreciation          and amortization.74                 In the



absence     of these forecasts              I   do not have sufficient information               to   infer   operating            cash


flow    forecasts.
                         Additionally TransCares recent                 state    of financial      distress         the historical




73
       Rosenbaum              Pearl 2013    at p. 125.


74
       January    7    2016    Preliminary Plan.

                                                                 28

                                                                                                              EXPERT REPORT OF

                                                                                                 JONATHAN      I.   ARNOLD         PH.D.

CONFIDENTIAL                                                                       IN RE TRANSCARE CORPORATION                     ET   AL.




                                                                A4100
     Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 136 of 142




variability      in   its   performance as summarized in Exhibits 5 and                                         6       and     its        lack of recent



audited     financial         statements               prevent      me    from reliably estimating those inputs myself.



For these        reasons           I   do     not further           develop        the    DCF method                    in   my       assessment                of



TransCares Operating Value.



          66.         I     next       turn    to       the    Comparable           Company             and         Precedent               Transaction



methods         of estimating               the     value      of TransCare.          In        both cases          I   use    forward-looking


valuation       metrics to estimate TransCares Operating Value.




                                                              Company methodology                             implied value
          67.         In the Comparable                                                                the                                      of a firm        is




determined based on the trading prices of public companies                                              that are similar to the subject



firm.    The industry in which TransCare                                 operates     has two publicly                   traded peers during



the relevant period                    Envision Healthcare                Corporation            and Air Methods                     Corporation.                    I




note                                     were                                                                   his market
        that    these        firms                     identified     by Mr.        Greenberg             in                                comparable



companies          analysis            which he shared               with       Ms.      Tilton        on December                   18         2015.75         In




summarizing his analysis                            Mr.       Greenberg         concluded          that      EV         to    revenue               multiple



averages        1.8x and       EV       to    LTM EBITDA                 averages 10.1x.76                   The value           of TransCare                    is




                                                                                                 Enterprise Value               - to -
determined by applying                        the      comparable         companies                                                                 Projected



Earnings        Before        Interest            Taxes        Depreciation              and      Amortization                multiple               EV          /




75     E-mail from Mr. Greenberg to Ms. Tilton                             dated    December           18 2015 PP-TRBK0041410                               and
       attachment         PP-TRBK0041414.                     Mr.   Greenberg         also       identified         PHI       Inc.         as   a    potential

       comparable but excluded                    it   from    his analysis since          it   appears        to   be an outlier.                   I   further

       note that   SP        Capital IQ does not report Forward                       EV/EBITDA               multiples         for        PHI      Inc.


76     E-mail from Mr. Greenberg                       to   Ms. Tilton dated       December         18 2015 PP-TRBKO041410



                                                                           29

                                                                                                                                     EXPERT REPORT OF

                                                                                                                    JONATHAN
                                                                                                                        ARNOLD        I.                   PH.D.

CONFIDENTIAL                                                                                      IN   RE TRANSCARE CORPORATION                            ET   AL.




                                                                         A4101
           Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 137 of 142




Forward EBITDA Multiple                                to   TransCares projected                   EBITDA.77



              68.         When      implementing the Precedent                             Transaction         method      the implied value



of a firm           is   determined based on the multiples paid for comparable companies                                                     in prior



MA            transactions.78         I
                                          rely     on       the    two   transaction comparables                    and the     EV      /    EBITDA


multiples identified                by Mr. Greenberg                    and shared with Ms. Tilton on December 18 2015



i     Envision Healthcare                 Corporations acquisition                          of Rural/ Metro Corporation and                             ii


KKR            Co.       Inc.s acquisition             of Air Medical              Group     Holdings.79



              B.          VALUATIONS              BASED ON INDUSTRY MULTIPLES IDENTIFIED BY MS. TILTON


              69.         In addition         I   perform a valuation of TransCare relying on the 7.Ox - 8.Ox


EV     /      EBITDA       industry multiples range                      identified         by Ms. Tilton during her deposition.80


I    note that Ms. Tilton           s assumed               multiples range           is   generally consistent           with the multiples



range derived from the Comparable Company method which provides support                                                                        to
                                                                                                                                                    my

conclusions              on TransCares Operating Value using                                 that method.          See Exhibit         12.




              C.          VALUATIONS              BASED ON POTENTIAL OFFERS FOR ASSETS


              70.          I    estimate    a      total          enterprise       value      of    TransCare           relying      on      the    8.Ox




77      Rosenbaum                Pearl 2013       at p. 13.


78      Rosenbaum                Pearl 2013       at
                                                       p.
                                                            83.


79      E-mail from Mr. Greenberg to Ms. Tilton                               dated    December           18 2015                                   and
                                                                                                                     PP-TRBKO041410
        attachment             PP-TRBKO041414.                Mr. Greenberg           also identified         the following transactions as

        comparable but didnt report                         EV/EBITDA         multiples for        them       i   Falck   USA   Holdings Inc.s
        acquisition of          Verihealth Inc. ii             Air Methods         Corp.     acquisition of Tri-State           CareFlight         LLC
        iii     ProTransport-1             LLCs             acquisition       of   Century         Ambulance         Service         Inc.    and    iv
        ProTransport-1             LLCs    acquisition             of   PRN    Ambulance           Inc.   I   further   note   that    SP     Capital
        IQ does not report EV/EBITDA                           multiples for the transaction comparables                       identified
                                                                                                                                               by Mr.
        Greenberg.

80      Tilton      Deposition at p. 119.

                                                                              30

                                                                                                                                EXPERT REPORT OF

                                                                                                                   JONATHAN     I.   ARNOLD PH.D.
CONFIDENTIAL                                                                                        IN    RE TRANSCARE CORPORATION                 ET   AL.




                                                                              A4102
   Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 138 of 142




EV/EBITDA          offered by     RCA    for all or part of TransCares                         assets   on   at least   three    dates



in the course of 2015.        I   note   that this multiple falls                 within the multiple ranges derived



from the Comparable           Company Approach                       and provides support               to
                                                                                                             my   conclusions         on



Operating Value. See Exhibit 12.                  I   also note         however        that these preliminary offers were



made     without the benefit of due diligence.



         D.        Ms. TILTONS FORECLOSURE                      AND BUY-OUT TRANSACTION

         71.       In   the   attempted               Foreclosure         and     Buy-Out          transaction          Ms.     Tilton




represented       the interests of the acquirer                 the target and            the majority of the           lenders.        I




note    that her valuation        of   NewCo            at   $22.1      million   is   just    below the low range              of the




Operating Value of        NewCo        that   I   estimate         in this report.



         E.        SUMMARY

         72.        Exhibit   12e provides             a     summary       of the      implied Operating Values that                    I




derive using the methods described                      above and as reflected                 in Exhibits 12a through            12d.



The exhibits show an implied Operating Value of between                                    $22.7 million and $86.5 million




using the Comparable              Company             and     Precedent      Transaction          methods.        As    the   exhibit



shows       the   implied Operating           Values         for   WholeCo range from                   $35.3   million to       $86.5



million    and    the implied Operating Values                     for   NewCo         range from $22.7 million to $39.1


million.     The exhibit also shows a range of implied Operating Values                                      of $39.7 million to



$55.5   million for     WholeCo        and $25.6 million for               NewCo          based upon the expressions                  of



interest.      Exhibit 12e also    shows          a range       of implied Operating                Values      based upon Ms.



Tiltons industry multiples of $34.8 million to $55.5 million for                                WholeCo and            $22.4 million




                                                                   31

                                                                                                                  EXPERT REPORT OF

                                                                                                    JONATHAN      I.   ARNOLD    PH.D.

CONFIDENTIAL                                                                             IN   RE TRANSCARE CORPORATION           ET   AL.




                                                               A4103
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 139 of 142




to   $25.6 million for             NewCo.


         73.            As    described          above TransCares management had                            apparently            concluded



by January          3       2016 that TransCares reduced                        earnings   outlook was due            to        inaction by


the    Board       that is Ms. Tilton_
                                                        81    With time          that outlook        only worsened               throughout


January      2016           each   subsequent               set of projections forecasts             lower 2016        EBITDA.                  This



reduced        outlook         reflects
                                           delays in the              Boards       actions    concerning        TransCares urgent



and overdue                  financial     obligations              and    capital   requirements          to   survive          as    a    going


concern.       I    therefore view               the range         of Operating Values derived from January                                7   2016



Preliminary Plan as the                most        appropriate            range of implied Operating Values.



V.       LIQUIDATION VALUE AFTER FEBRUARY 24                                                               2016


         74.            On     February           24        2016     TransCare       entered     Chapter         7   liquidation                and


TransCares assets were                    to     be sold      off
                                                                    collectively or individually            in a forced          manner             as



opposed        to   an orderly manner and                           in a shorter time        frame than would                   normally be


needed    to    achieve the Operating Value.



         75.            I   was    instructed          to estimate the           Liquidation     Values      based on documents



provided       to   me       by counsel from the Chapter 7 bankruptcy                           proceedings          case docket.



         76.            I   understand that the Liquidation                        Value of TransCare           as a whole             is      $19.2



million   WholeCo                  Liquidation          Value         and results from the           sum   of the sale value               net      of



sale   and     collection            costs        of   TransCares           assets     i     $11.7    million from               the   sale         of




81
      E-mail       from        Mr.    Bonilla          to     Messrs.       Leland     and     Wolf     dated        January           3        2016

       TRANSCARE00005261                     -
                                                 262.

                                                                           32

                                                                                                                       EXPERT REPORT OF

                                                                                                           JONATHAN        I.
                                                                                                                                ARNOLD         PH.D.

CONFIDENTIAL                                                                                 IN RE TRANSCARE         CORPORATION               ET   AL.




                                                                          A4104
      Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 140 of 142




Certificates of         Need     CONs          ii    $2.0 from the sale of equipment and                            physical        assets



sold and iii        $5.6 million from TransCares accounts receivable                                  collected.    See Exhibit           13.




          77.       I   understand that the Liquidation                   Value of the assets included in                  NewCo           is




$5.7 million      NewCo          Liquidation        Value and             results from the            sum   of the sale value         net


of allocable      sale   and collection costs of TransCares assets as planned                                  to    be distributed



to   NewCo      i   $1.9 million from the sale of the Certificate of                           Need   no.   0667 ii      $0.8 million




equipment         and     physical        assets     and     iii        $3.1    million         from    TransCares             accounts



receivable      collected.     See Exhibit     13.




VI.       DIFFERENCE BETWEEN OPERATING VALUES AND
          LIQUIDATION VALUE

         A.         MEASURING            THE DIFFERENCE


         78.        Counsel for the         Plaintiff   has asked              me   to   calculate     the difference          between



TransCares          Operating       Values     and      Liquidation             Value based            on    plans       and    models



developed       by TransCare Patriarch                and Carl Marks                at   different     points in time between



January     and     February 2016.          Exhibit     14   shows         that     the    difference       between        Operating


Values and Liquidation Value across assets                         to   be operated or sold and across dates ranges



from $16.1 million and $67.3 million.                   When            using the implied Operating Values                          based



upon January 2016           projections for         WholeCo             Exhibit 14       shows     that the difference          ranges



from $16.1 million          to   $67.3    million.    When         using the implied Operating Value based on


February 2016 projections for               NewCo          the Difference           ranges from $17.0 million                  to   $33.4



million.




                                                                   33

                                                                                                                    EXPERT REPORT         OF

                                                                                                       JONATHAN     I.
                                                                                                                         ARNOLD      PH.D.

CONFIDENTIAL                                                                              IN   RE TRANSCARE CORPORATION              ET   AL.




                                                              A4105
       Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 141 of 142




VII.     CONCLUSION

         79.      Based on the foregoing               it   is
                                                                 my   opinion that TransCares Operating Values


between    January and February 2016 was between $22.7 million and $86.5 million prior                                              to




the    Liquidation        Filing       Date.    The         difference        between       the    Operating          Values    and



Liquidation      Value of TransCare            ranges from $16.1 million                   to   $67.3 million.



         80.      Further         when     I   break    down          the    analysis for        WholeCo and            NewCo         I




conclude       that



                  The Operating Values based on January 2016 projections for the TransCare

                  in   its    entire   WholeCo              range from $35.3 million               to   $86.5 million



                  The Operating Value based on February 2016 projections for selected assets

                  NewCo                ranges from $22.7 million to $39.1 million


                  The        difference    between      TransCares Operating Values                        based on January
                  2016 projections for WholeCo and the Liquidation Value                                    is   between       $16.1

                  million and $67.3 million and



                  The        difference   between       TransCares Operating Value based on February

                  2016 projections for            NewCo          and        the   Liquidation      Value    is   between       $17.0

                  million and $33.4 million.




                                                                 34

                                                                                                                 EXPERT REPORT OF

                                                                                                    JONATHAN     I.   ARNOLD   PH.D.

CONFIDENTIAL                                                                          IN   RE TRANSCARE CORPORATION            ET   AL.




                                                                 A4106
    Case 1:20-cv-06274-LAK Document 11-36 Filed 09/30/20 Page 142 of 142




November 30    2018

                                       Jonathan    I.   Arnold Ph.D.




                                  35
                                                                      EXPERT REPORT OF
                                                                  I. ARNOLD
                                                           JONATHAN             PH.D.
CONFIDENTIAL                                  IN   RE TRANSCARE CORPORATION      ETAL.




                                   A4107
